Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: Ahn et al. (U.S. PGPUB 20120188241) is made of record as describing related methods of obtaining, by processing circuitry of a server computer configured to encode information related to a surface of a three-dimensional object and generating, by the processing circuitry, a plurality of LODs based on the initial LOD, each of the LODs of the plurality of LODs including a respective mesh LOD. Araki et al. (U.S. PGPUB 20200380775) is made of record as describing a related method of transmitting compressed mesh data in a single bit stream to a receiving device. However, none of the cited art teaches or makes obvious the combination of single rate encoding operations on a plurality of mesh LODs to form a sequence of mesh LODs, i.e.,
performing, by the processing circuitry, single-rate encoding operations on the respective mesh LODs of a sequence of LODs of the plurality of LODs to produce a sequence of single-rate encoded mesh LODs, the single-rate encoded mesh LODs, when combined with an encoding of corresponding texture image LODs, forming an efficient compression of the data that, upon decoding, enables, enables a client computer to render the surface at a plurality of LODs.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW GUS YANG whose telephone number is (571)272-5514. The examiner can normally be reached M-F 9 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on (571)272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW G YANG/Primary Examiner, Art Unit 2619                                                                                                                                                                                                        
9/1/22